Citation Nr: 1010136	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-39 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the character of the appellant's discharge for the 
period of service from January 1995 to January 2001 is 
considered a bar to VA benefits.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The appellant had four years, seven months and six days of 
service during the time period from January 1995 to January 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in which the RO determined that the 
appellant's bad conduct discharge was a bar to VA benefits.

The Board notes that, pursuant to her request, the appellant 
was scheduled for a Travel Board hearing at the RO in 
December 2009; however, she failed to report for that 
hearing.  As she has not provided cause for her failure to 
appear or requested another hearing, the appellant's hearing 
request is deemed withdrawn and the Board will proceed with 
its review on the present record.  See 38 C.F.R. §  
20.704(d),(e). 


FINDINGS OF FACT

1.  The appellant served on active duty with the United 
States Navy from January 1995 to January 2001, but received a 
"bad-conduct" discharge upon her separation from service due 
to a pattern of pattern of willful and persistent misconduct 
beginning in June 1998, prior to the expiration of her 
initial four-year enlistment commitment. 

2.  There is no evidence to demonstrate that the appellant 
was insane at the time of the offenses that were the basis of 
her bad conduct discharge.

3.  The appellant's bad conduct discharge was not based on an 
extended period of absence without leave (AWOL).


CONCLUSION OF LAW

The character of the appellant's service from January 1995 to 
January 2001 is a bar to VA benefits.  38 U.S.C.A. §§ 101, 
5107, 5303 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.12, 3.13, 
3.102, 3.354 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).   See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the appellant dated in December 
2006.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about 
the information and evidence not of record that was necessary 
to substantiate her claim; (2) informing her about the 
information and evidence the VA would seek to provide; (3) 
and informing her about the information and evidence she was 
expected to provide.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has addressed the adequacy of VCAA notice in 
cases concerning the character of discharge.  See, e.g., 
Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The Board finds 
that the appellant received adequate VCAA notice by the 
December 2006 notice letter from the RO prior to the RO's 
initial decision in May 2007 regarding the character of the 
appellant's discharge.  The notice letter made clear that VA 
was adjudicating the appellant's discharge status as a bar to 
VA benefits prior to discussing the merits of any claims.  
The appellant was provided a copy of the regulation regarding 
character of discharge (38 C.F.R. § 3.12).  The appellant was 
told that she would be eligible for VA benefits if VA found 
that her service was not dishonorable.  The appellant was 
also told to provide information and evidence with respect to 
the events that led to her discharge and to state why she 
thought her service was honorable. 

The Board acknowledges the RO did not provide pre-decisional 
VCAA notice that a disability rating and an effective date 
will be assigned if service connection is granted, as 
contemplated by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 
1311 (2007).  However, the assignment of a disability rating 
or effective date is not for consideration, since the issue 
directly on appeal, the character of the appellant's 
discharge, is being denied.  Thus, any lack of notice 
regarding assignment of ratings or effective dates is no more 
than harmless error. 

As for the duty to assist, the RO has secured the appellant's 
service treatment records and service personnel records.  The 
appellant has submitted personal statements explaining the 
circumstances of her service.  The RO has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.

Governing Law and Regulations

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2009).  
A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA pension or compensation benefits. 
38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2009).

The designation of the discharge as honorable by the service 
department is binding on VA as to character of discharge.  38 
C.F.R. § 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and 
regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the 
former service member was discharged or released under one of 
the following conditions listed under 38 C.F.R. § 3.12(c): 
(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful order 
of competent military authorities; (2) By reason of the 
sentence of a general court-martial; (3) Resignation by an 
officer for the good of the service; (4) As a deserter; (5) 
As an alien during a period of hostilities, where it is 
affirmatively shown that the former service member requested 
his or her release; and (6) By reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave (AWOL) for a continuous period 
of at least 180 days (the regulation provides certain 
exceptions to this condition).

A person discharged under conditions other than honorable on 
the basis of an AWOL period of at least 180 days is barred 
from receipt of VA benefits "unless such person demonstrates 
to the satisfaction of the Secretary that there are 
compelling circumstances to warrant such prolonged 
unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6).

As to the regulatory bars, a discharge or release because of 
one of the offenses specified under 38 C.F.R. § 3.12(d) is 
considered to have been issued under dishonorable conditions: 
(1) Acceptance of an undesirable discharge to escape trial by 
general court-martial; (2) Mutiny or spying; (3) An offense 
involving moral turpitude (This includes, generally, 
conviction of a felony); (4) Willful and persistent 
misconduct (This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious); (5) Homosexual acts 
involving aggravating circumstances or other factors 
affecting the performance of duty (examples of homosexual 
acts involving aggravating circumstances or other factors 
affecting the performance of duty include child molestation, 
homosexual prostitution, homosexual acts or conduct 
accompanied by assault or coercion, and homosexual acts or 
conduct taking place between service members of disparate 
rank, grade, or status when a service member has taken 
advantage of his or her superior rank, grade, or status.).

An act is willful misconduct where it involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences. Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  38 C.F.R. § 
3.1(n).

The Court has determined that an absence without leave, 
precluding the performance of military duties, cannot 
constitute a minor offense for purposes of willful and 
persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 
448 (1995).  Similarly, the Court also affirmed a Board 
decision which found that 32 days unauthorized absence out of 
176 days total service was severe misconduct, and, by 
analogy, persistent misconduct.  Winter v. Principi, 4 Vet. 
App. 29 (1993).

A discharge or release from service under one of the above 
conditions specified in 38 C.F.R. § 3.12(c) and (d) is a 
statutory or regulatory bar to the payment of benefits, 
unless it is found that the person was "insane" at the time 
of committing the offense causing such discharge or release 
or unless otherwise specifically provided.  38 U.S.C.A. § 
5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense 
to all statutory and regulatory bars, while "compelling 
circumstances" is only a defense to the statutory bar 
involving an AWOL period of at least 180 days.

VA regulations provide that an insane person is one (1) who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or (2) who interferes with the peace of society; or (3) who 
has so departed (become antisocial) from the accepted 
standards of the community to which by birth and education he 
belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resides.  38 C.F.R. § 3.354(a).

When the question is whether an individual was insane at the 
time of an offense leading to his or her court-martial or 
discharge, the rating agency will base its decision on all 
the evidence procurable relating to the period involved, and 
apply the definition of paragraph (a). 38 C.F.R. § 3.354(b).  
Notably, mental illness is not identical to 'insanity.'"  
Beck v. West, 13 Vet. App. 535, 539 (2000).  In addition, the 
Court has held that the insanity need only exist at the time 
of the commission of the offense leading to the person's 
discharge, and that there is no requirement of a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145 (1996).  There still must be 
competent evidence, though, establishing the appellant was 
insane at the time of the offenses in question leading to the 
other than honorable discharge.  Zang v. Brown, 8 Vet. App. 
246, 254 (1995).  In addition, the Court held that "a 
determination of whether a person is insane is in effect a 
determination of whether that person's actions were 
intentional and thus the result of willful misconduct."  Id. 
at 254.  The Court further indicated such a determination is 
not warranted when the record does not reflect a claimant 
suffered from insanity due to disease or that he did not know 
or understand the nature or consequences of his acts, or that 
what he was doing was wrong.  Id.  Significantly, the burden 
is on the appellant to submit competent medical evidence that 
he or she was insane at the time of his offenses.  Stringham 
v. Brown, 8 Vet. App. 445, 449 (1995).

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity under 38 C.F.R. § 3.354(a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition 
of insanity in that regulation.  It was further indicated 
that a determination of the extent to which an individual's 
behavior must deviate from his normal method of behavior 
could best be resolved by adjudicative personnel on a case- 
by-case basis in light of the authorities defining the scope 
of the term insanity.  VAOPGCPREC 20-97.

The VA General Counsel opinion provided guidance with regard 
to the phrases "interferes with the peace of society," 
"become antisocial," "accepted standards of the community," 
and "social customs of the community."  In particular, the 
term "become antisocial" in 38 C.F.R. § 3.354(a) refers to 
the development of behavior which is hostile or harmful to 
others in a manner which deviates sharply from the social 
norm and which is not attributable to a personality disorder.  
In order to be considered insane under the departure-from-
accepted-standards criteria of section 3.354(a), a person 
must both deviate from the accepted standards of the 
community to which he or she belongs by birth and education 
and be unable to adjust to the social customs of the 
community in which he or she resides.  Id.  The opinion also 
held that behavior which was generally attributable to a 
substance-abuse disorder did not exemplify the severe 
deviation from the social norm or the gross nature of conduct 
which was generally considered to fall within the scope of 
the term insanity and therefore did not constitute insane 
behavior.  Id.

Generally, the predicate for insane behavior within the 
meaning of VA law and regulations is a persistent morbid 
condition of the mind characterized by a derangement of one 
or more of the mental faculties to the extent that the 
individual is unable to understand the nature, full import 
and consequences of his acts, such that he is a danger to 
himself or others.  In effect, he or she is rendered 
incapable of managing himself or herself or his or her 
affairs, a concept akin to the level of incompetency 
generally supporting appointment of a guardian.  Id.

38 C.F.R. § 3.13(b) provides that except as provided at 38 
C.F.R. § 3.13(c) (see directly below) and with an exception 
relevant only to death pension, the entire period of service 
under the circumstances of reenlistment (see 38 C.F.R. 
§ 3.13(a)) constitutes one period of service and entitlement 
will be determined by the character of the final termination 
of such period of active service.

Pursuant to 38 C.F.R. § 3.13(c), despite the fact that no 
unconditional discharge may have been issued, a person shall 
be considered to have been unconditionally discharged or 
released from active military, naval or air service when the 
following conditions are met:

(1) The person served in the active military, naval or air 
service for the period of time the person was obligated to 
serve at the time of entry into service;

(2) The person was not discharged or released from such 
service at the time of completing that period of obligation 
due to an intervening enlistment or reenlistment; and

(3) The person would have been eligible for a discharge or 
release under conditions other than dishonorable at that time 
except for the intervening enlistment or reenlistment.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The appellant contends that she incurred several disabilities 
as a result of her first enlistment, and that the violations 
for which she was discharged occurred after she reenlisted.  
She seeks service connection for the disabilities incurred 
during her initial period of service and the entitlement to 
VA health-care that would result from the disabilities being 
service-connected.  She asserts that she made mistakes that 
cost her Navy career but that she sincerely believes that it 
should not cost her health.  (See Notice of Disagreement 
received in February 2008.)  She asserts that her discharge 
was unfairly assessed by the Navy, and that the bad-conduct 
discharge was a result of misuse of a government credit card.  
She elaborates that she was never consulted on how to use a 
government credit card.  She contends that the doctrine of 
reasonable doubt has not been properly considered in 
adjudicating her claim, and that the adjudication has been 
based on one-sided evidence.  (See VA Form 9 received in 
November 2008.)  

There is no evidence or contention that the appellant's 
misconduct during service occurred during a period of 
insanity or that her bad conduct from service was based on an 
extended period of absence without leave.

During Special Court Martial proceedings during active 
service, on June 14, 1999, the appellant plead guilty and was 
found guilty of the following:

(1)  On or about July 23, 1998, she stole U.S. currency of a 
value of $200.

(2)  On or about August 10, 1998, she wrongfully appropriated 
a motor vehicle.

(3)  On or about November 3, 1998, she wrongfully 
appropriated a motor vehicle.

(4)  On or about June 9 to 11, 1998, with intent to defraud, 
she wrongfully obtained services under false pretenses from 
the Super 8 Motel, of a value of $72.31.

(5)  On or about June 12 to 15, 1998, with intent to defraud, 
she wrongfully obtained serviced under false pretenses from 
Masters Economy Inn, of a value of $164.46.

(6)  On or about July 9, 1998, with intent to defraud, she 
wrongfully obtained services under false pretenses from Alamo 
Rent-A-Car of a value of $81.67.

(7) On or about July 10, 1998, with intent to defraud, she 
wrongfully obtained services under false pretenses from 
National Car Rental, of a value of $1043.16.

(8)  On or about October 30, 1998, with intent to defraud, 
she wrongfully obtained services under false pretenses from 
Dollar Rent-A-Car, of a value of $347.76.

For these offenses she was sentenced to a period of 
confinement of 120 days, reduction in rate to pay grade E-1, 
and a bad conduct discharge from the Naval Service.  Her DD 
Form 214 indicates that she was discharged in absentia in 
January 2001.  The narrative reason for separation was court-
martial and the character of service was bad-conduct.

To the extent the appellant contends that her misconduct was 
merely a result of her lack of knowledge of how to use a 
government credit card, she is not credible.  During her 
special court martial she plead guilty and was convicted of 
acts such as stealing U.S. currency, misappropriating motor 
vehicles, wrongfully obtaining motel services, and on several 
occasions acting with intent to defraud.  These acts are by 
definition intentional and therefore willful acts.  These 
were acts of willful misconduct because they constitute 
deliberate and intentional wrongdoing with knowledge of its 
probable consequences.  See 38 C.F.R. § 38 C.F.R. § 3.1(n).  
The acts were knowing, willful, numerous and frequent, and 
therefore constituted a pattern of willful and persistent 
misconduct.  Contrary to the appellant's assertions, these 
acts involved far more than the inadvertent or uninformed 
misuse of a government credit card.  

The Board has considered whether the appellant's discharge 
was due to a minor offense and therefore should not be 
dishonorable for VA purposes.  See 38 C.F.R. § 3.12(d)(4).  
The stealing of $200 on one occasional might arguably be 
considered a minor offense.  However, the repeated acts with 
intent to defraud in obtaining motel rooms and the 
misappropriation of motor vehicles are not minor offenses.  
The acts are more than minor because they are offenses 
involving repeated and intentional unlawful obtaining of 
services and misappropriation of property worth hundreds and 
thousands of dollars with intent to defraud and under false 
pretenses.

On February 17, 1998, the appellant voluntarily extended her 
enlistment for an additional 30 months, with a new planned 
discharge date of July 23, 2001.  The extension contract 
states that the continuation of active duty was to be under 
the same provisions as her previous active duty agreement.  

The Board has considered whether the appellant's initial 
four-year period of service might be considered honorable or 
under honorable conditions for VA purposes.  The initial 
four-year commitment of service began on January 1995 and 
extended to January 1999, notwithstanding that in February 
1998 the appellant voluntarily extended her enlistment for an 
additional 30 months.  As the appellant was convicted of 
numerous offenses so as to constitute a pattern of persistent 
and willful misconduct from June to November 1998, it cannot 
be said that she would have been eligible for a discharge or 
release under conditions other than dishonorable as of the 
expiration of the four-year period ending January 1999 except 
for the intervening enlistment or reenlistment.  See 38 
C.F.R. § 3.13.  Accordingly, the Board finds that the bad 
conduct discharge is a dishonorable discharge pertaining to 
the full period of service from January 1995 to the time of 
discharge in January 2001.  Id.

The appellant contends that the evidence upon which VA has 
adjudicated her claim is one-sided.  However, the appellant 
has been provided ample opportunity by VA to provide 
clarifying and explanatory information regarding her 
misconduct during service.  She has been informed of evidence 
from the service department of significant probative value 
and weight indicating that her discharge was dishonorable, 
but has not provided any credible evidence to show that her 
bad-conduct discharge from service is not dishonorable.  As 
such, the preponderance of the evidence is against her claim, 
and the benefit of the doubt cannot be resolved in favor of 
the appellant.  Accordingly, the Board finds that the 
character of the appellant's discharge for the period of 
service from January 1995 to January 2001 remains a bar to VA 
benefits.


ORDER

The character of the appellant's discharge for the period of 
service from January 1995 to January 2001 remains a bar to VA 
benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


